Citation Nr: 0217641	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  01-00 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for cardiomyopathy and 
congestive heart failure.  

2.  Entitlement to service connection for respiratory 
disability.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at law


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from February 1951 to April 
1952.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).  

Other issues

In a rating decision dated in November 2000, the RO granted 
service connection for nicotine dependence and assigned a 
noncompensable rating.  The RO construed a statement 
received from the veteran's attorney in December 2000 as a 
notice of disagreement with the noncompensable rating and in 
November 2001 forwarded to the veteran an October 2001 
statement of the case concerning the rating assigned  for 
nicotine dependence.  There is no indication that the 
veteran perfected an appeal as to that issue.  The Board is, 
therefore, without jurisdiction to consider that issue.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2002) [request for appellate review is completed by 
claimant's timely filing of substantive appeal after 
statement of case is issued by VA]; see also Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996).  

In a rating decision dated in October 2001, the RO continued 
a 10 percent rating for tinnitus and notified the veteran of 
that decision and his appellate rights with a forwarding 
letter dated in November 2001.  There is no indication that 
the veteran has filed a notice of disagreement with that 
decision.  [The Board observes in passing that a 10 percent 
rating is the maximum scheduler rating for tinnitus.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).  The issue of 
an increased rating for tinnitus is therefore not before the 
Board. 



FINDINGS OF FACT

1.  The veteran's claims for service connection for 
cardiomyopathy, congestive heart failure and respiratory 
disability, claimed as a result of nicotine dependence or 
tobacco use in service, were received at the RO in June 
2000.

2.  The medical evidence of record indicates that the 
veteran's cardiomyopathy and congestive heart failure were 
first present many years after service, and other than as 
due to nicotine dependence and tobacco use, there is no 
medical evidence that demonstrates that cardiomyopathy or 
congestive heart failure is causally related to service.  

3.  The medical evidence of record indicates that the 
veteran's respiratory disability was first present many 
years after service, and other than as due to nicotine 
dependence and tobacco use, there is no medical evidence 
that demonstrates that any respiratory disability is 
causally related to service.  


CONCLUSIONS OF LAW

1.  Cardiomyopathy and congestive heart failure were not 
incurred in or aggravated by active service, nor may they be 
service connected on the basis that they resulted from the 
veteran's nicotine dependence or use of tobacco products 
during service.  38 U.S.C.A. §§ 1103, 1110 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.300 (2002).  

2.  The veteran's respiratory disability was not incurred in 
or aggravated by active service, nor may it be service 
connected on the basis that it resulted from the veteran's 
nicotine dependence or use of tobacco products during 
service.  38 U.S.C.A. §§ 1103, 1110 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.300 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for 
cardiomyopathy, congestive heart failure and respiratory 
disability.  In essence, he contends that these disabilities 
are due to his service-connected nicotine dependence and/or 
his use of tobacco products during service.  

The Board will first clarify the matter of issues that are 
on appeal and then discuss the applicability of the Veterans 
Claims Assistance Act of 2000 to this case.  Thereafter, the 
Board will outline the relevant law and regulations, analyze 
the veteran's claims and render its decision.  

The issues on appeal

The veteran seeks service connection for cardiomyopathy, 
congestive heart failure and a respiratory disability.  
These issues were most recently addressed by the RO in a 
January 2002 supplemental statement of the case (SSOC).  

In written argument received at the RO in December 2000, the 
veteran's attorney raised a number of what he styled 
"issues" but which amount to contentions concerning 
perceived defects in the development of the case by the RO.  
Specifically, he stated that the issues on appeal included 
"Entitlement to an adequate Statement of the Case," 
"38 C.F.R. § 3.105(a), Clear and Unmistakable Error," (which 
he later said was "Clear and Unmistakable Error with the 
October 18, 2000, Statement of the Case") and "Entitlement 
to a Supplemental Statement of the Case."  The attorney 
asserted that those "issues" were inextricably intertwined 
such that he would argue them simultaneously.  In addition, 
in letters dated in February and March 2001, the attorney 
asserted that the VA examinations scheduled by the RO were 
"clearly and unmistakably erroneous" under 38 C.F.R. 
§ 3.105(a).  

In his December 2000 argument, the attorney asserted that 
the November 2000 statement of the case (SOC) raised 
"issues" that were "unsolicited" by the veteran by inclusion 
of a particular paragraph.  The paragraph referred to by the 
attorney said that the SOC covered all facets of the 
veteran's claim and gave as examples adequacy of 
instructions to examiners, adequacy of examiners, adequacy 
of examinations, need for advisory medical opinions and 
adequacy of reasons and bases.  The paragraph also stated 
that if a hearing is requested, VA employees will not be 
subpoenaed except in the most unusual circumstances.  The 
attorney argued that this statement by the RO represents a 
"fatally flawed analysis and reasons and bases" and that it 
represents a "gross procedural error" under 38 C.F.R. 
§ 3.103.  He asserted that the RO was "arbitrary and 
capricious" in making this statement and that it 
demonstrated an "overly adversarial attitude."  He argued 
that because the RO did not cite to statutes or regulations 
with respect to the challenged paragraph that the veteran 
was incapable of addressing the "issues" raised by the RO.  
He argued that the SOC was therefore "fatally flawed" 
requiring remand for a supplemental statement of the case.  

Examination of the November 2000 SOC shows that it complied 
with the requirements of an SOC outlined in 38 C.F.R. 
§ 19.29.  In this regard, it summarized the evidence related 
to the issues with which the veteran had expressed 
disagreement, that is, the denial of entitlement to service 
connection for cardiomyopathy, congestive heart failure and 
a respiratory disability.  Further, it summarized and 
provided citations to the relevant law and regulations, 
explained how the law, particularly section 1103 of title 38 
of the U.S. Code affected the veteran's claims relative to 
the use of tobacco products and clearly stated that the 
claims were denied because there was no evidence showing the 
claimed disabilities were incurred in service nor was there 
evidence they were caused by any incident of service other 
than smoking, which began in service but was precluded by 
law as a basis for service connection.  

The Board perceives no procedural error in the final 
paragraph of the SOC worthy of remedy because that paragraph 
merely states that the SOC covers all facets of the 
veteran's case, gives examples of facets of a case, 
including adequacy of reasons and bases, the only example 
arguably applicable in this case.  The matter of adequate 
reasons and bases is covered under 38 C.F.R. § 19.29 and is 
cited by the attorney himself.  The Board therefore 
concludes that the absence of a citation to 38 C.F.R. 
§ 19.29 by the RO does not constitute a procedural defect 
worthy of remedy.  

The attorney has asserted that the RO committed clear and 
unmistakable error (CUE) in the "October 18, 2000, Statement 
of the Case" and in scheduling VA examinations.  (As an 
aside, the Board notes that there is of record no SOC dated 
in October 2000.)  In any event, such claims of CUE are 
contrary to basic provisions of law.  A claim of CUE under 
the provisions of 38 C.F.R. § 3.105 is brought in the case 
of a final decision.  See 38 C.F.R. § 3.105(a) (2001) 
[referring to "previous determinations which are final and 
binding"].  The veteran's attorney did not attempt to 
discuss the threshold matter of finality.  This case does in 
fact not involve a final RO decision or decisions; the 
veteran has perfected a timely appeal to the Board, and the 
claims remain open.   In the absence of a final RO decision, 
the matter of claimed CUE is simply inapplicable to this 
case.  

In summary, there Board believes there are two issues on 
appeal, and those issues are listed on the title page of 
this decision.  The remainder of the so-called "issues" 
identified by the veteran's attorney amount to argument 
pertaining to the development of the case at the RO.  
Although the veteran is free to raise such matters for 
consideration by the Board, they are not in and of 
themselves issues.  
For reasons expressed above and in connection with its 
discussion of the VCAA, the Board concludes that the 
veteran's claims have been properly developed by the RO and 
that the veteran's various assertions, raised through his 
attorney, are meritless.  

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)].  Regulations implementing the VCAA have 
been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The RO initially denied entitlement to service connection 
cardiomyopathy, congestive heart failure and respiratory 
disability in its September 2000 rating decision by finding 
that the claims were not well grounded.  The VCAA eliminated 
the concept of a well-grounded claim and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
(2000) (per curiam), in which the Court held that VA could 
not assist in the development of a claim that was not well 
grounded.  

The current standard of review for all claims is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  See 38 U.S.C.A. 
§ 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2001).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

In the November 2000 SOC, its December 2000 SSOC, its 
October 2001 rating decision, and in later SSOCs dated in 
October 2001 and January 2002, the RO denied service 
connection for cardiomyopathy, congestive heart failure and 
respiratory disability on the substantive merits of the 
claims, based on the standard of review articulated in the 
standard of review section of this decision.  The Board 
finds, therefore, that the RO has adjudicated the veteran's 
claims under the correct standard.  

The Board will apply the current standard in adjudicating 
the veteran's claim.

Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Review of the record shows that in an August 2000 letter, 
the RO explained to the veteran that there was a new section 
1103 (to title 38 of the United States Code), which applies 
to claims received on June 10, 1998, or later.  The RO 
further explained that section 1103 prohibits establishment 
of service connection for a veteran's disability or death on 
the basis that it resulted from disease or injury 
attributable to the use of tobacco products during service.  
The RO pointed out that service connection was thereby 
prohibited for a condition secondary to nicotine dependence 
when the claim was filed on or after June 10, 1998, but that 
it would consider claims for direct service connection for 
the veteran's heart and lung conditions.  

In a letter dated in February 2001, the RO notified the 
veteran of recent legislation (the VCAA) expanding its duty 
to assist him and requested that he provide medical evidence 
concerning his claimed respiratory condition, cardiomyopathy 
and congestive heart failure.  The RO also provided the 
veteran with VA Forms 21-4142 that would authorize VA to 
obtain medical records identified by the veteran.  The RO 
again emphasized that it could not look at conditions 
claimed as being secondary to nicotine dependence and that 
it would adjudicate his claims based on service incurrence.  
The RO noted that it would schedule a VA examination for the 
veteran and advised him that it would keep him informed 
about his claim and work with him to help gather needed 
evidence.  The RO requested that the veteran contact the RO 
by telephone if, at any time, he was in doubt about what to 
do with respect to his claims.  

In its October 2001 rating decision and SSOC of the same 
date, the RO again referred to the VCAA and explained that 
it had determined that all available medical information was 
of record.  It further notified that veteran that if there 
was other medical evidence he wanted the RO to consider, he 
should inform the RO and the RO would make a reasonable 
effort to obtain that evidence.  In December 2001, the 
veteran submitted additional evidence, which was considered 
by the RO in its January 2002 SSOC.  

Based on the foregoing actions by the RO, the Board has 
concluded that the notice requirements of the VCAA, as 
clarified by the Court in Quartuccio v. Principi, have been 
satisfied with respect to the issues addressed in this 
decision.    

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to obtain a medical opinion when such 
an opinion is necessary to make a decision on the claim.  
See Pub. L. No. 106-475, § 3(a) [now codified at 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002)].  

The veteran's service medical records have been obtained and 
associated with his VA claims folder.  Also of record are 
various medical treatment records.  In March 2001, the 
veteran was accorded VA cardiovascular and pulmonary 
examinations.  The reports of the examinations are of 
record.  There is also of record medical opinion evidence 
which serves to link the veteran's heart and pulmonary 
disabilities to tobacco use and/or service-connected 
nicotine dependence.  Additional opinion evidence is not 
needed on this point.  There is no medical evidence which 
indicates that a heart or respiratory disorder may be 
otherwise associated with the veteran's active service, and 
the veteran himself does not contend that his 
cardiomyopathy, congestive heart failure or respiratory 
disability is related to service other than through smoking.  
Accordingly, further development of the record in the form 
of VA medical examination and/or medical opinion is not 
necessary.    

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  The veteran has not identified, and the Board 
is not aware of, any additional evidence that could be 
obtained to substantiate his claims.  

In sum, the facts relevant to the veteran's claims have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claims.  

Relevant law and regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by  
military service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).  When certain chronic 
diseases, such as cardiovascular disease, become manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  Service connection 
may be granted for any disease diagnosed after discharge 
from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in  service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability. When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) 
(2001).

In general, in order to establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) evidence of in-service incurrence of 
a disease or injury (or in secondary service connection 
claims evidence of a service-connected disability); and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury (or the service-connected disability and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Tobacco-related claims

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C. 
§ 1103, which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  See 38 U.S.C.A. § 1103 (West 
Supp. 2002); 38 C.F.R. § 3.300 (2001).  This law is 
applicable to all claims filed after June 9, 1998.  See Pub. 
L. No. 105- 206, 112 Stat. 865 (July 22, 1998); 38 C.F.R. 
§ 3.300.  Neither 38 U.S.C.A. § 1103 nor 38 C.F.R. § 3.300 
precludes service connection for disability or death on some 
basis other than the veteran's use of tobacco products 
during service or on the basis that the disability became 
manifest or death occurred during service.  Further, neither 
the statute nor regulation precludes the establishment of 
service connection for disability that became manifest to 
the requisite degree during an applicable presumptive period 
under 38 U.S.C.A. §§ 1112 or 1116 or 38 C.F.R. §§ 3.307, 
3.309, 3.313 or 3.316.  

Under the provisions of 38 C.F.R. § 3.300(c), for claims for 
secondary service connection received by VA after June 9, 
1998 a disability that is proximately due to or the result 
of an injury or disease previously service-connected on the 
basis that it is attributable to the veteran's use of 
tobacco products during service will not be service-
connected under 38 C.F.R. § 3.310(a).  

With respect to claims filed prior to June 9, 1998, 
different authority applied.   
In VAOPGCPREC 2-93, the General Counsel held that direct 
service connection of disability may be established if the 
evidence established that injury or disease resulted from 
tobacco use during active service.  In VAOPGCPREC 19-97, the 
General Counsel found that a determination as to whether 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and therefore was 
secondarily service connected pursuant to 38 C.F.R. 
§ 3.310(a), depended upon affirmative answers to the 
following three questions:  (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) 
whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  If each of these three 
questions was answered in the affirmative, service 
connection could be established on a secondary basis.  

Further, the Board notes a May 5, 1997, VA memorandum from 
the Under Secretary of Health to the General Counsel in 
which the Under Secretary for Health affirmed that nicotine 
dependence may be considered a disease.  Moreover, paragraph 
5 of VA USB letter 20-97-14 from the VA Under Secretary for 
Benefits, addressed to all VBA offices and centers, directed 
that, in light of the Under Secretary for Health's opinion, 
the answer to all nicotine dependence cases on this issue is 
that nicotine dependence was a disease.  

Analysis

The veteran has contended his cardiomyopathy, congestive 
heart failure and respiratory disability are the result of 
tobacco use in service; he has also contended that the 
claimed disabilities are secondary to his service-connected 
nicotine dependence.  

The veteran's service connection claims were received by the 
RO on June 30, 2000.  At one point, the veteran's attorney 
disputed that date, asserting that the claims were received 
on June 1, 2000.  The RO invited the attorney to submit 
additional evidence concerning the date of filing of the 
claims, but he did not do so.  
The Board has reviewed the record and notes the RO's "date 
received" stamp
bearing the date of June 30, 2000 is found on the obverse of 
the veteran's claim (VA form 21-4138) as well as on the 
obverse of the cover memo from the veteran's then 
representative, which incidentally is dated June 29, 2000.  
The Board finds the contention of the veteran's attorney to 
be without merit and unsupported by clear evidence.  See 
Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992), [quoting 
United States v. Chemical Foundation, 272 U.S. 1, 14-15 
(1926)]: "The presumption of regularity supports the 
official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they 
have properly discharged their official duties." See also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994)  

In any event, it is not contended, nor does the evidence 
show, that the veteran's claims were received on or before 
June 9, 1998, the effective date of 38 U.S.C.A. § 1103.  The 
provisions of 38 U.S.C.A. § 1103 therefore apply to the 
veteran's claims and service connection may not be granted 
for cardiomyopathy, congestive heart failure or respiratory 
disability on the basis of being due to tobacco use during 
service.  

Various physicians have related the veteran's heart 
condition and breathing problems to his long history of 
smoking, service connection for cardiomyopathy, congestive 
heart failure and respiratory disability may not be granted 
as secondary to nicotine dependence.  The RO has granted 
service connection for the veteran's nicotine dependence on 
the basis that it is directly related to the veteran's 
smoking in military service.  The Board cannot revisit that 
decision.  

The Board is denying the veteran's claims of entitlement to 
service connection for cardiomyopathy, congestive heart 
failure and respiratory disease claimed as secondary to the 
service-connected nicotine dependence because such a grant 
would be in direct conflict with 38 C.F.R. § 3.300(c), 
which, as outlined earlier, specifically prohibits service 
connection under 38 C.F.R. § 3.310(a) for disability 
proximately due to or the result of a disease (in this case 
nicotine dependence) that was service connected on that 
basis that it is attributable to the veteran's use of 
tobacco products during service.  By its terms, 38 C.F.R. 
§ 3.300(c) applies to claims for secondary service 
connection received by VA after June 9, 1998, and is 
therefore controlling as to the veteran's theory of 
secondary service connection.  

To the extent that the veteran further and alternatively 
contends that service connection for cardiomyopathy, 
congestive heart failure and respiratory disease may be 
directly service connected due to tobacco use in service, 
his claim is denied under the provisions of 38 U.S.C.A. 
§ 1103 and 38 C.F.R. § 3.300.

The Board notes that the veteran has argued that two 
opinions of VA's General Counsel, VAOPGCPREC 2-93 and 
VAOPGCPREC 19-97, support his service connection claims 
based on tobacco use and nicotine dependence.  Those 
opinions have been discussed in the law and regulations 
section above.  The veteran's reliance on these General 
Counsel opinions is misplaced because they are not 
applicable to his claims.  The law changed prior to the 
filing of the veteran's claims in June 2000.  As discussed 
above, the currently applicable law and regulation, 
38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300, make it clear that 
grants of service connection based on tobacco-related claims 
filed after June 9, 1998 are precluded.  The veteran 
therefore may not be being awarded service connection for 
cardiomyopathy, congestive heart failure or respiratory 
disability based either on tobacco use in service and as 
secondary to service-connected nicotine dependence.  The 
provisions of Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(holding that where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
should apply) are inapplicable to this case because the 
claim was filed after the enactment of 38 U.S.C. § 1103.

Under the current law and regulation, service connection may 
be established for the veteran's cardiomyopathy, congestive 
heart failure and respiratory disability if these conditions 
were incurred in or aggravated during service or within any 
requisite presumptive period, or were otherwise determined 
to be related to service (absent tobacco use).  See 38 
U.S.C.A. §§ 1101, 1103, 1110, 1112; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  The medical and other evidence of record does 
not establish or even suggest that such is the case.  
Neither cardiomyopathy, congestive heart failure nor any 
respiratory disorder was shown in the veteran's service 
medical records, within one year after service or for that 
matter for a number of years thereafter.  There is no 
evidence eof record which links the veteran's claimed 
disabilities to his service or any incident thereof, except 
for tobacco use and service-connected nicotine dependence.  
The veteran himself has not so contended; his claim is 
premised upon the relationship between tobacco use/nicotine 
dependence and the claimed disabilities.  

Review of the entirety of the medical evidence in this case 
thus indicates no support for service connection on a direct 
basis for any of the claimed disabilities.  In this regard, 
the service medical records are negative for any complaint, 
diagnosis or treatment of any heart or respiratory disorder, 
and the competent medical evidence in the claims file 
indicates the development of these conditions many years 
after service.  At a VA examination in September 1952, the 
examiner evaluated the veteran's respiratory system and 
normal and stated that the veteran's heart was within normal 
limits with regular rhythm and no murmur.  The extensive 
post-service medical evidence submitted by the veteran 
documents an episode of syncope in 1975, over two decades 
after service, which was later associated with his heart 
disability; there is no earlier evidence concerning heart of 
respiratory disorders.  Other than via smoking, no physician 
has associated the veteran's cardiomyopathy, congestive 
heart failure or any respiratory disorder with service.  

The Board notes that throughout the appeal, the RO advised 
the veteran that his claim was being considered on a direct 
basis, but he neither submitted nor identified any evidence 
suggestive of a relationship between his claimed 
disabilities and service other than via smoking.  Under the 
circumstance, the Board finds that the preponderance of the 
evidence is against the claims, and service connection for 
cardiomyopathy, congestive heart failure and respiratory 
disability on a direct basis is denied.  

In summary, the veteran's claim of entitlement to service 
connection for cardiomyopathy, congestive heart failure and 
a respiratory disability based on the contention that his 
disabilities are due to tobacco use in service or are 
secondary to his service-connected nicotine dependence must 
be denied due to lack of entitlement under the law.  See 
38 U.S.C. § 1103; 38 C.F.R. § 3.300; see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) [where the law and not 
the evidence is dispositive, a claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law].  
Further, to the extent that the veteran is contending that 
any incident of service other than tobacco use/nicotine 
dependence has caused his currently claimed disabilities, a 
preponderance of the evidence is against service connection 
on a direct basis.  The claims are denied.  





CONTINUED ON NEXT PAGE


ORDER

Service connection for cardiomyopathy and congestive heart 
failure is denied.  

Service connection for respiratory disability is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

